Citation Nr: 1540897	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

The undersigned conducted a video conference hearing with the Veteran in May 2014.  A transcript has been associated with the Veteran's electronic claims file on the Virtual VA system.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.  

2.  The Veteran does not have left ear hearing loss that is attributable to active military service; left ear sensorineural hearing loss did not manifest to a degree of 10 percent within one year of his separation from service.  

3.  The Veteran does not have tinnitus that is attributable to active military service; tinnitus did not manifest to a degree of 10 percent within one year of his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in September 2009, prior to the initial adjudication of his claims of service connection, giving him proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was afforded a VA audiology examination in January 2010 for his claim.  There is no argument or indication that the examination is inadequate.  Rather, it considered the Veteran's history and symptoms, and the examiner reached a reasoned opinion.  Attempts have also been made to obtain all pertinent, identified medical records.  Specifically, in June 2015, the Appeals Management Center sent the Veteran a release form and asked him to help identify outstanding records.  This request was also in substantial compliance with the Board's August 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Veteran did not respond, and the Veteran's representative submitted a thirty day waiver in July 2015.  Inasmuch as the Veteran did not provide any records, or a signed release for VA to request them, it was not necessary for the AMC to obtain an addendum opinion from the audiologist who conducted the January 2010 examination.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss or tinnitus, see Fountain v. McDonald, 27 Vet.App. 258, 271-272 (2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At his February 2010 VA audiology examination, pure tone thresholds at 500, 1000, 2000, 3000, 4000 Hertz were 10, 10, 20, 25, and 30 decibels, respectively, in the right ear and 10, 15, 15, 55, and 55 decibels, respectively, in the left ear.  Speech recognition was 100 percent in the right ear and 100 percent in the left.  

None of the Veteran's right ear hearing thresholds were 40 decibels or greater, and he did not have thresholds of 26 decibels or higher at three frequencies.  His right ear speech recognition score was not less than 94 percent.  Therefore, with regards to his right ear, he does not meet VA's requirements for a right ear hearing loss disability.  Id.  No records dated since the claim reflect hearing loss in accordance with 38 C.F.R. § 3.385. 

The Veteran is competent to claim that he is having hearing difficulties.  Nevertheless, it is clear that the diagnosis of hearing loss is not capable of lay observation, as it is based upon audiometric findings.  The Veteran senses that he has hearing loss in both ears, but audiometric findings do not confirm a hearing loss in the right ear for VA compensation purposes.  See 38 C.F.R. § 3.385.

In the absence of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied as to the Veteran's right ear.

The Veteran is also not entitled to service connection for left ear hearing loss and tinnitus.  The Veteran has hearing loss in accordance with 38 C.F.R. § 3.385 inasmuch as his hearing thresholds at 3000 and 4000 Hertz were both at 55 decibels.  The Veteran also reports having tinnitus.  The Veteran is competent to report tinnitus, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  Exposure to acoustic trauma in service is also conceded due to the fact that the Veteran served in an artillery unit, as reflected on his DD-214.  The Veteran also discussed his in-service acoustic trauma in his November 2011 VA Form 9.  Therefore, the remaining issues are the existence of a nexus between his military service and his left ear hearing loss and tinnitus, or continuity of symptomology since service.  

The Veteran has provided lay statements concerning his hearing disabilities.  On his July 2009 claim, the Veteran stated that his hearing loss began in 1976, and that his tinnitus began in 1999.  He also noted on his November 2009 notice of disagreement that he was first diagnosed with hearing loss in 1974, and that his tinnitus is something that he had lived with for many years, only recently discovering that there was a medical term for it.  

The Veteran testified before the Board in May 2014 that he didn't notice his hearing loss or tinnitus while in Vietnam because his ears were ringing all the time, and everybody else's ears were ringing as well.  He noted that he learned about his left ear hearing loss in 1974, when his hearing was examined while working for Hughes Tool Company, and that he had another hearing examination four or five years later.  He then had another examination two or three years before coming to VA.  Concerning his tinnitus, the Veteran testified that he only learned that he had tinnitus when he heard someone talking about it by name and he realized that was exactly what he hears.  He stated that this was in 2008 or so.  The Veteran also stated that he had tinnitus in service, during the firing of outgoing artillery shells.  

At his VA audiology examination in January 2010, the Veteran stated that he first noticed his tinnitus about eight years prior, and that he discovered his hearing loss in 1980 after being tested at work.  

At the Veteran's VA audiology examination in January 2010, the examiner discussed the Veteran's history of noise exposure both during and after service, including exposure to firearms and artillery in the former period.  She stated that the Veteran's hearing loss is not at least as likely as not due to his military service, as testing at enlistment and separation from the military showed normal hearing in both ears with no significant shift in thresholds.  She also noted his statement that he was first found to have hearing loss in 1980.  She therefore concluded that the Veteran's hearing loss is not due to noise exposure during military service.  With regards to the Veteran's tinnitus, she noted that the Veteran reported first noticing constant tinnitus eight years prior.  As testing during active duty did not show the onset of hearing loss and the Veteran did not report a causal event for his tinnitus, she concluded military noise exposure did not cause his tinnitus.

Service treatment records reflect that the below puretone thresholds were reported at the Veteran's entry examination in January 1968.  The Veteran also denied any history of hearing loss, running ears, or ear trouble.




HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
25

At his October 1969 separation examination, the below puretone thresholds were reported.  The Veteran again denied any history of hearing loss, running ears, or ear trouble.




HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

25

The Board has considered the Veteran's lay statements and testimony.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.  

The Veteran is competent to testify as to acoustic trauma in service, and to testify that he has had trouble hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his reports regarding his hearing loss and tinnitus are not consistent.  He has provided different dates for the onset of hearing loss and to the extent he claims its onset in service; on his application for compensation, he reported that hearing loss began in 1976 and tinnitus in 1999.  He has also stated that his tinnitus began in service, only recently learning it was a recognized disability, and then stated at his examination that he first noticed tinnitus 8 years prior to the examination.  Moreover, audiometric examinations in service were all within normal limits for VA compensation purposes, and the Veteran affirmatively denied any hearing loss, running ears, or ear trouble on his entry and separation examinations.  The Board does not find convincing evidence of continuity of hearing pathology since service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that the acoustic trauma in service caused his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA audiology examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  As previously discussed, to the extent the Veteran is competent to diagnose hearing loss and tinnitus, his lay testimony is unconvincing due to its inconsistencies.   

As the evidence does not reflect a current hearing disability of the right ear, continuity of symptomology is not established by convincing evidence, and a nexus between military service and left ear hearing loss and tinnitus is not shown, service connection is not warranted.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


